Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 1 of 8 PageID #: 1




                                                                 733
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 2 of 8 PageID #: 2




Management Relations Act of 1947, as amended, 29 U.S.C. § 185 ~ ~ ("LMRA") to recover

fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

breach of the tenns and conditions of a collective bargaining agreement.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 ofERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 30l(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(eX2) ofERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL 15

maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

DENISE M. RICHARDSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

"fiduciaries" within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within the

meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 3 of 8 PageID #: 3




       7.      The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT &

SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of

ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

reimbursement, vacation and other benefits to eligible participants.

       8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

       10.     MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

a fiduciary" within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).
 44




       11.     Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) ofERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

       12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) ofERISA, 29 U.S.C. §§ 1002(3) and (37).

        13.    Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152 et seg.

       14.     THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

LOCAL 15.

        15.    Upon infonnation and belief, Defendant INTERCOUNTY PAVING

ASSOCIATES OF NEW YORK, LLC ( INTERCOUNTY PAVING") was and still is a New
                                         44
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 4 of 8 PageID #: 4




York corporation with its principal place of business at 113 Magnolia Avenue, Westbury, New

York.

        16.    Upon information and belief, Defendant INTERCOUNTY PAVING was and still

is a foreign corporation duly licensed to do business in the State of New York.

        17.    Upon information and belief, Defendant INTERCOUNTY PAVING was and still

is a foreign corporation doing business in the State of New York.

        18.    Upon information and belief, Defendant INTERCOUNTY PAVING is an

employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of

the LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

        19.    At all times relevant hereto, Plaintiff LOCAL 15 and Defendant INTERCOUNTY

PAVING have been parties to a collective bargaining agreement and Defendant INTERCOUNTY

PAVING agreed to be bound to the terms and conditions thereof (hereafter referred to as the

"Collective Bargaining Agreement").

        20.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant

INTERCOUNTY PAVING is obligated to remit, at specified rates, contributions to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF based upon each straight and overtime hour of

worked performed by those employees covered by the Collective Bargaining Agreement.

        21 .   Pursuant to the tenns of the Collective Bargaining Agreement, Defendant

INTERCOUNTY PAVING is obligated to remit, at specified rates, employee allocated

supplemental union dues and political action committee payments to Plaintiff LOCAL 15 based
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 5 of 8 PageID #: 5




upon each straight and overtime hour of work performed by those employees covered by the

Collective Bargaining Agreement.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 <BREACH OF COLLECTIVE BARGAINING AGREEMENT>

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

nwnbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant INTERCOUNTY

PAVING consented to the performance of an audit of its books and records to determine whether

said Defendant had made all of the required fringe benefit contribution payments to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF as well as all supplemental union dues and

political action committee payments to Plaintiff LOCAL 15 in accordance with the Collective

Bargaining Agreement for the period of July 1, 2013 through June 30, 2017.

       24.       That on or about January 10, 2019, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant INTERCOUNTY PAVING had

failed to provide the contractually required fringe benefit contributions with interest along with

the required supplemental union dues and political action committee payments for the period of

July I, 2013 through June 30, 2017 in the amount of $59,068.27.

       25.       Defendant INTERCOUNTY PAVING has failed to pay any portion of the

outstanding amount owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15

TRUST FUNDS and Plaintiff CPF in the amount of $55,526. 79.
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 6 of 8 PageID #: 6




       26.       Defendant INTERCOUNTY PAVING has failed to pay any portion of the

outstanding amount owed in supplemental union dues and political action committee payments

to Plaintiff LOCAL 15 in the amount of $3,541.80.

       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant INTERCOUNTY PAVING, said

Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively,

in the amount of $59,068.27.

                         AS AND FOR A SECOND CAUSE OF ACTION
                            <BREACH OF ERISA OBLIGATIONS)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant INTERCOUNTY PAVING to make the required fringe

benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the

period audited of July 1, 2013 through June 30, 2017 in the amount of $55,526.79 is a violation

of Section 515 ofERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

agreement.

       30.       Defendant INTERCOUNTY PAVING remains delinquent in remitting the proper

amount owed in fringe benefit contributions and has failed to pay any portion of the outstanding

contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 7 of 8 PageID #: 7




       31.       Section 502 ofERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 ofERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (t) the costs and disbursements of the action.

       32.       Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant INTERCOUNTY PAVING and as a result thereof having

violated Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL

15 TRUST FUNDS and Plaintiff CPF in the amount of $55,526.79, together with accumulated

interest on the unpaid and/or untimely paid principal amount due and owing, liquidated damages,

reasonable attorneys' fees, auditor's fees, if any, and the costs and disbursements incurred in this

action pursuant to Section 502 ofERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the First Cause of Action as against Defendant INTERCOUNTY PAVING

ASSOCIATES OF NEW YORK, LLC in the amount of contributions with interest along with

supplemental union dues and political action committee payments due and owing in the amount

of $59,068.27.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Second Cause of Action as against Defendant INTERCOUNTY PAVING ASSOCIATES OF
Case 1:19-cv-00733-RJD-RER Document 1 Filed 02/06/19 Page 8 of 8 PageID #: 8




NEW YORK, LLC in the amount of contributions with interest due and owing in the amount of

$55,526. 79, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
              ERISA, 29 U.S.C. § 1132(g)(2)(B);

           2. Liquidated damages in accordance with Section 502(g)(2)(C) ofERISA, 29
              U.S.C. § 1132(g)(2)(C);

           3. Attorneys' fees, auditor's fees, if any, costs and disbursements in accordance with
              Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       February 6, 2019

                                             Respectfully submitted,




                                     By·
                                             James . Steinberg, Esq.
                                             Atto eys for Plaintiffs I. U.O.E. Lo
                                              rust Funds, CPF & 1 U. 0. E. Local I
                                             303 South Broadway, Suite 234
                                             Tarrytown, New York 10591
                                             (914) 478-4293
